Title: From Abigail Smith Adams to William Stephens Smith, 22 March 1814
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir
Quincy March 22d 1814

I received your Letter of March the 12th in replie to mine, of the 2d ult. the method you took to inform yourself respecting the Character and circumstances of the person in Question was highly judicious and the return you received, very Satisfactory and pleasing. the terms you have exacted met my cordial approbation. I should perhaps, had it been left to me  have prolonged the time of probation, feeling as I do the responsibility of my own Situation. endeavoring to think and act, in the double capacity of her paternal Guardian, I inquire what would have been her Sentiments, how much would She have wished to have known the temper and disposition of the person to whom she gave the darling of her Heart, who is in herself a price far above Rubies—
as much of our happiness in Life depend upon our connexions, I want to learn Something respecting the Mother of this Gentleman and of his whole family—I think it would be proper for you to See the Gentleman before he makes an other visit to Quincy—as it is presumed that he will make but one more, before the final one in Sep’br
Congress I presume will rise in all this month of Spit I think you was rather hard upon the Gentleman in telling him that the previous question Should have been put to you—
I Shall maintain the supremicy of the Ladies in this matter—in the present case while making application to the Father, the Lady might be otherways engaged—or after having obtaind the Fathers consent, the Lady might reject So that I cannot condemn the foresight of the gentleman, who feeling the full force of an attraction took care to have as few repellents as possible.
In every Step taken, I decern a prudent caution and circumspection which So importent a Step decicion demands. I have only to add my wishes that the final issue may be as productive of happiness to all parties as this shifting and transitory State will allow, to those whose expectations are founded upon a Rational, not an enthusiastical System or Romantic Views of human  Life.
 I thank you for the information of the vessel going to Gottenburgh—I had before Sent Letters by a gentleman who goes from Boston in her. we last week got a Letter by a vessel which had been captured, and afterwards released dated in Sep’br—when the ministers were waiting to get their dellineation from England, and as they did not expect it untill Nov’br he adds that then the Blockade of Ice would prevent their return this winter whatever might be the result
as this Letter was to his Father, he made no mention of Family Subjects which  he  does for me—So that not a syllable transpired with respect to your son or his family—I hope Sir as you have broken the Ice you will find yourself more disposed to continue to your communications to me and be assured they will meet a cordial / reaction from your affectionate
A Adams